Citation Nr: 1600067	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an eye condition, to include photosensitivity.

2.  Entitlement to service connection for an eye condition, to include photosensitivity.


REPRESENTATION

Appellant represented by:	New York Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to February 1948, and from October 1950 to November 1951.  He is the recipient of, among other decorations, the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in New York, New York.

Regardless of the decision of the RO as to whether to reopen a previously denied claim of entitlement to service connection, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  With regard to the Veteran's application to reopen his claim for service connection for an eye condition, to include photosensitivity, as explained in detail below, the Board has found that new and material evidence has been received; therefore, the claim is being reopened herein, and remanded for further development.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim of entitlement to service connection for an eye condition, to include photosensitivity, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  A July 1952 rating decision denied the Veteran's claim of entitlement to service connection for an eye condition; the Veteran did not file a notice of disagreement, or submit new and material evidence within one year.

2.  Evidence received since the July 1952 rating decision is not cumulative or redundant, and does raise a reasonable possibility of substantiating the claim of entitlement to service connection for an eye condition, to include photosensitivity.


CONCLUSIONS OF LAW

1.  The July 1952 rating decision that denied the Veteran's claim of entitlement to service connection for an eye condition is final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), pt. II, par. III; Department of Veterans Affairs Regulation 1008 (effective from January 25, 1936, to December 31, 1957).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an eye condition, to include photosensitivity, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for an eye condition, to include photosensitivity, is reopened herein and remanded for further development; therefore, the Board finds that any error under the VCAA with regard to the Veteran's application to reopen the claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The issue for resolution before the Board is whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for an eye condition, to include photosensitivity.  

By way of background, an unappealed July 1952 rating decision denied the Veteran's claim of entitlement to service connection for an eye condition citing in part the fact that the Veteran's diagnosis of ametropia constituted a "constitutional or developmental abnormality" not entitled to VA disability compensation.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the July 1952 rating decision became final.  See 38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), pt. II, par. III; Department of Veterans Affairs Regulation 1008 (effective from January 25, 1936, to December 31, 1957).  In August 2010, the Veteran filed a request to reopen his claim.

The Board acknowledges that the present version of the applicable regulation, 38 C.F.R. § 3.303(c), provides in pertinent part that "congenital or developmental defects, [and] refractive error of the eye . . . are not diseases or injuries within the meaning of applicable legislation."  

At the time of the July 1952 decision, the evidence of record included the Veteran's service treatment records, which included his November 1951 separation examination report reflecting diagnosed ametropia with visual acuity of 20/40 in both eyes.  His September 1950 enlistment examination noted no eye abnormalities, and visual acuity of 20/20.

Interestingly, the Board adds that the July 1952 rating decision noted the Veteran's service records were "negative" for an alleged eye injury on January 1, 1951 involving a white phosphorous mortar shell exploding 30 feet in front of him, despite the fact that the November 1951 separation examination report did in fact note a white phosphorus eye injury in Korea in 1950.

Since the final July 1952 rating decision, new evidence associated with the claims file includes, but is not limited to, a March 2012 VA examination report reflecting diagnosed photosensitivity and optic nerve cupping.  A January 2014 addendum VA medical opinion from the same VA examiner notes the Veteran is being followed at the Hudson Valley VA facility optometry service for diagnosed ocular hypertension versus glaucoma suspect.  

In addition, the Veteran submitted an August 2010 letter from M.S. (O.D.), in which she wrote that she had treated the Veteran since 1989, that he had reported photosensitivity since a burn injury to his eyes in Korea, and that although his corneas appeared normal, "it would not be surprising to be permanently more light sensitive after such an injury."  Also new is a July 2012 disability benefits questionnaire (DBQ) prepared by M.S. noting diagnosed photosensitivity, glaucoma, and cataracts.  

The Board finds the above new medical evidence showing the Veteran has recently been diagnosed with several eye conditions other than refractive error, including but no limited to photosensitivity, to be not only new, but material.  Therefore, the Board will reopen the claim.

Before a decision may be made on the claim, however, further development is necessary, as explained in detail the remand section below.


ORDER

As new and material evidence has been received regarding the claim of entitlement to service connection for an eye condition, to include photosensitivity, the claim is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran served on active duty from October 1946 to February 1948, and from October 1950 to November 1951.  He is the recipient of, among other decorations, the Korean Service Medal with three Bronze Star medals, and the Combat Infantryman Badge.  He claims that he has an eye condition, to include photosensitivity, due to an eye injury in service around January 1, 1951 when a white phosphorus mortar exploded 30 feet in front of him in Korea.

As an initial matter, the Veteran's September 1950 enlistment examination noted no eye abnormalities, and visual acuity of 20/20 in both eyes.  His November 1951 separation examination report, however, reflects the physician noted that the Veteran incurred a white phosphorus eye injury in Korea in 1950; visual acuity of 20/40 in both eyes was found on exam, and ametropia was diagnosed.

In light of the notation of an eye injury due to white phosphorus in the Veteran's separation examination report, and the fact that the Veteran was awarded the Combat Infantryman Badge based on his service in Korea, and having considered the combat presumptive provisions of 38 U.S.C.A. § 1154, the Board concedes that the Veteran incurred an eye injury in Korea due to a mortar explosion in combat, possibly containing white phosphorus.

In support of his claim, the Veteran submitted an August 2010 letter from M.S. (O.D.) in which she wrote she had treated the Veteran since 1989, that he reported photosensitivity to her for over 20 years that he believed was due to a burn injury to his eyes in Korea in service.  M.S. opined that although the Veteran's corneas presently appeared normal, "it would not be surprising to be permanently more light sensitive after such an injury."  M.S. also noted the Veteran was being followed for his intraocular pressure, and that he had cataracts removed in 2005.

The Veteran also submitted a July 2012 DBQ completed by M.S., in which she noted diagnoses of photosensitivity, glaucoma, and cataracts, and opined in part that although the Veteran reported photosensitivity to her for more than 20 years that he reported he experienced since service, she found no "visible reason" for this" except that he is fair-skinned and blue-eyed.

The Veteran was afforded a VA examination in March 2012.  The VA examiner  noted diagnoses of photosensitivity and optic nerve cupping, but provided no etiological opinion.  A January 2014 VA medical opinion from the same VA examiner reflects she noted that the Veteran was being followed at the Hudson Valley VA facility optometry service for diagnosed ocular hypertension versus glaucoma suspect.  Again, however, the VA examiner did not provide any opinion as to whether the Veteran's photosensitivity, or any other eye condition, was related to his active service.  

In light of the evidence of diagnosed eye conditions (other than refractive error), including photosensitivity, and in light of the documentation in the fact that the Board concedes the Veteran incurred an eye injury in Korea from a mortar explosion, possibly containing white phosphorus, the Board finds that this matter should be remanded to obtain an adequate VA medical opinion to address whether the Veteran's photosensitivity, and other diagnosed eye conditions, are related to his in-service eye injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
See Barr v. Nicholson, 21 Vet. App. 303 (2007)

As noted above, M.S. reported in her August 2010 letter that she had treated the Veteran since 1989.  None of the treatment records from M.S., however, have been associated with the claims file.  Therefore, on remand, all of the outstanding treatment records from M.S. dated since 1989 should be associated with the claims file.

Also, in a recent June 2015 statement, the Veteran reported recent treatment at the Castle Point (Hudson Valley) VA facility, and indicated the treatment records may address the etiology of his photosensitivity.  None of the Veteran's VA treatment records, however, have been associated with the claims file except for a copy of a December 2011 glaucoma evaluation report.  Therefore, on remand, all of the Veteran's outstanding optometry/ophthalmology treatment records from the VA facility in Castle Point (Hudson Valley) facility should be associated with the claims file.  To that end, the Veteran should be asked when he began being followed at that facility for his eye conditions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all of the Veteran's outstanding VA optometry/ophthalmology records from the Castle Point (Hudson Valley) facility.  To that end, ask the Veteran when he began being followed there for his eye conditions.  

If any requested records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2.  Associate with the claims file all of the Veteran's private treatment records from M.S. dated since 1989.  To that end, ask the Veteran to provide a completed Form 21-4142 authorization.

If any requested records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

5.  After all of the above development has been completed, obtain a new VA medical opinion from an ophthalmologist to address whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's eye conditions, including photosensitivity, are related his conceded eye injury in Korea in 1950 from a mortar that exploded in front of him, possibly containing white phosphorus.  The complete claims folder must be provided to the examiner for review, and the examiner must note that the claims folder has been reviewed in their report.  

Please emphasize to the VA examiner that the Veteran's eye injury in service in Korea from a mortar that exploded in front of him, possibly containing white phosphorus, has been conceded by the Board, and is documented in the Veteran's separation examination report.

Also, please ask the VA examiner to address the etiology of all of the Veteran's diagnosed eye conditions since the filing of his claim in 2010 (other than refractive error), including but not limited to photosensitivity, optic nerve cupping, ocular hypertension, and glaucoma (there may be additional diagnoses in the VA treatment records not yet associated with the claims file).

Any opinion must be accompanied by a complete rationale.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


